IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-51,218-09


                                IN RE LARRY FLORES, Relator


                    ON APPLICATION FOR A WRIT OF MANDAMUS
                   CAUSE NO. 756276 IN THE 177th DISTRICT COURT
                              FROM HARRIS COUNTY


       Per curiam.

                                             ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas corpus

in the 177th District Court of Harris County in December of 2015, that more than 35 days have

elapsed, and that the application has not yet been forwarded to this Court.

       In these circumstances, additional facts are needed. Respondent, the District Clerk of Harris

County, is ordered to file a response, which may be made by submitting the record on such habeas

corpus application, submitting a copy of a timely filed order which designates issues to be

investigated (see McCree v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992)), or stating that
                                                                                                     2

Relator has not filed an application for a writ of habeas corpus in Harris County during the time

period alleged. Should the response include an order designating issues, proof of the date the district

attorney’s office was served with the habeas application shall also be submitted with the response.

This application for leave to file a writ of mandamus shall be held in abeyance until Respondent has

submitted the appropriate response. Such response shall be submitted within 30 days of the date of

this order.



Filed: August 3, 2016
Do not publish